Case 17-01664-CMG                Doc 41       Filed 09/11/20 Entered 09/11/20 09:46:45       Desc Main
                                             Document     Page 1 of 21



NOT FOR PUBLICATION


                                  UNITED STATES BANKRUPTCY COURT
                                       DISTRICT OF NEW JERSEY

- - - - - - - - - - - - - - - - - - - - - - - - - - -X

In re:

DANIELA MARIA ROSA,                                           Chapter 11

                                                              Case No. 17-27826 (CMG)
                     Debtor.
- - - - - - - - - - - - - - - - - - - - - - - - - - -X

DANIELA MARIA ROSA,                                           Adv. Pro. No. 17-01664 (CMG)

                   Plaintiff,
v.

WELLS FARGO,

                   Defendant.


- - - - - - - - - - - - - - - - - - - - - - - - - - -X


                                                         OPINION

APPEARANCES:

LAW OFFICES OF ANDY WINCHELL, PC
Andy Winchell, Esq.
Attorney for Plaintiff

REED SMITH LLP
Ethan R. Buttner, Esq.
Attorneys for Defendant


CHRISTINE M. GRAVELLE, U.S.B.J.
Case 17-01664-CMG         Doc 41    Filed 09/11/20 Entered 09/11/20 09:46:45                Desc Main
                                   Document     Page 2 of 21



   I.      Introduction

        Before the Court are a motion and cross-motion for summary judgment in adversary

proceeding 17-1664, Daniela Maria Rosa (“Rosa” or “Debtor”) v. Wells Fargo Bank, N.A. (“Wells

Fargo” or “Defendant”). Generally, the adversary proceeding relates to Wells Fargo’s denial of

Rosa’s loan modification application and whether its actions in responding to her subsequent

correspondence regarding the denial constitute violations ofthe Real Estate Settlement Procedures

Act (“RESPA”) and Regulation X.

        More specifically, the adversary proceeding has focused this Court’s attention on three

regulations. The Court previously made the finding noted below in parentheses as to the first listed

regulation. The applicability of those findings to this decision will be discussed later.


        12 C.F.R. § 1024.35 Error Resolution Procedures, notably 12 C.F.R. § 1024.35(a)
        “Notice of Error,” (not applicable to denial of application for loan modification);
        12 C.F.R. § 1024.36 “Requests for Information;” and
        12 C.F.R. § 1024.41 Loss Mitigation Procedures, notably 12 C.F.R. § 1024.41(h)
        “Appeal Process.”

        The motions present two distinct issues for consideration. Wells Fargo’s motion for

summary judgment requests judgment in its favor on the straightforward matter of whether Wells

Fargo complied with 12 C.F.R. § 1024.41(h), by having the appeal reviewed by different personnel

than those who reviewed the loan modification application.           Wells Fargo has submitted a

certification from an employee who reviewed its business records and identified the two different

people who reviewed the initial application and the appeal. Though Rosa has not engaged in

discovery or otherwise provided any information to demonstrate that Wells Fargo was not in

compliance with the regulation, she submits that the certification is insufficient to allow for

summary judgment.
Case 17-01664-CMG         Doc 41    Filed 09/11/20 Entered 09/11/20 09:46:45              Desc Main
                                   Document     Page 3 of 21



       Rosa’s cross-motion for summary judgment seeks judgment in her favor finding that Wells

Fargo violated § 1024.36, by failing to respond to Rosa’s purported Requests for Information. The

cross-motion presents more complicated issues relating to whether, based upon the procedural

history of the adversary proceeding, Rosa may pursue any additional claims beyond those under §

1024.41(h).

       This Court previously issued an opinion granting in part, and denying in part, Wells Fargo’s

motion to dismiss the complaint. See In re Rosa, No. 17-27826 (CMG), 2018 WL 4352168, 2018

Bankr. LEXIS 2424 (Bankr. D.N.J. Aug. 9, 2018) (“Rosa I”). Rosa I focused on Debtor’s claims

against Wells Fargo under § 1024.35, which allows a consumer to send a Notice of Error to their

servicer, and did not explicitly address any claims under § 1024.36, which allows a consumer to

send a Request for Information sent to their servicer. Wells Fargo posits that the Court’s discussion

of Notices of Error under § 1024.35(a) in Rosa I deductively eliminated Rosa’s claim under §

1024.36. If Wells Fargo is correct, Rosa’s sole remaining claim in the adversary proceeding would

be under § 1024.41(h). Wells Fargo seeks summary judgment as to that claim.

       Debtor contends that the Rosa I decision did not preclude the continuation of an action

under § 1024.36 and that her request for summary judgment on the claim made pursuant to that

section is appropriate.

       Because Rosa has produced no information which would create a factual dispute as to

whether different personnel reviewed Rosa’s initial loan modification and her appeal, the Court

will GRANT Wells Fargo’s motion for summary judgment. The Court agrees with Wells Fargo

that the decision in Rosa I limited Debtor’s claims going forward to those arising under §

1024.41(h). For this reason, and because Rosa has no valid claim under § 1024.36 even if Rosa I

had not eliminated it, the Court will DENY Rosa’s cross-motion.
Case 17-01664-CMG           Doc 41    Filed 09/11/20 Entered 09/11/20 09:46:45          Desc Main
                                     Document     Page 4 of 21



   II.       Jurisdiction

          The Court has jurisdiction over this contested matter under 28 U.S.C. §§ 1334(a) and

157(a) and the Standing Order of the United States District Court dated July 23, 1984, as amended

September 18, 2012, referring all bankruptcy cases to the bankruptcy court. This matter is a core

proceeding within the meaning of 28 U.S.C. § 157(b)(2)(A), (C), and (O). Venue is proper in this

Court pursuant to 28 U.S.C. § 1408 and 1409. Pursuant to Fed. R. Bankr. P. 7052, the Court issues

the following findings of fact and conclusions of law.



   III.      Factual and Procedural History

          The parties are aware of the factual and procedural history. The Court has outlined same

in two prior opinions entered in the case - the aforementioned Rosa I; and an opinion denying

Rosa’s motion to amend the complaint. See In re Rosa, No. 17-27826 (CMG), 2020 WL 1968240,

2020 Bankr. LEXIS 1136 (Bankr. D.N.J. April 23, 2020) (“Rosa II”). The facts and procedural

histories as stated in those opinions are incorporated herein. Some additional context to inform

the specific issues raised by these motions is warranted.

          As stated, this lawsuit stems from Wells Fargo’s denial of Rosa’s loan modification

application. Rosa contends that the denial was based upon Wells Fargo’s incorrect calculation of

income. Rosa sent a May 29, 2017 letter (the “First Letter”), which was presented as an appeal

and a Notice of Error under § 1024.35, and which extensively cited to the language and

requirements of that regulation. Specifically, in requesting a reply from Wells Fargo, the First

Letter quoted the precise language of § 1024.35(e)(1), which sets forth the requirements for a

response to a Notice of Error. While the First Letter extensively outlined the reasoning for Rosa’s

belief that the denial was in error, it did not request any additional information beyond the
Case 17-01664-CMG          Doc 41      Filed 09/11/20 Entered 09/11/20 09:46:45           Desc Main
                                      Document     Page 5 of 21



regulatory response requirements of § 1024.35(e)(1).      The First Letter made no reference to §

1024.36 (Requests for Information).

        After Wells Fargo denied the appeal in response to the First Letter, but did not respond to

Rosa’s substantive concerns, Rosa sent another letter on June 23, 2017 (the “Second Letter”),

which stated that the letter constituted a Notice of Error under § 1024.35. The Second Letter again

extensively cited to the language and requirements of that regulation. As with in the First Letter,

the Second Letter outlined in detail the purported errors made by Wells Fargo during the process

but did not request any additional information beyond the precise requirements for a response to a

Notice of Error as contained in § 1024.35(e)(1).      Notably, the Second Letter did reference §

1024.36 (Requests for Information), but only as to the time periods for reply set forth in § 1024.36.

It did not otherwise reference or cite to that regulation in any other capacity. Counsel for Wells

Fargo treated the Second Letter as a Notice of Error pursuant to § 1024.35 and responded outlining

its position that no error existed.

        Rosa filed the present adversary proceeding on October 10, 2017. The preliminary

statement in the complaint stated that Wells Fargo violated the RESPA and Regulation X “by

failing to properly evaluate the Plaintiff’s application for loss mitigation.” It alleged that “Wells

Fargo failed to correct such errors when the Plaintiff identified them through ‘Notices of Error.’”

The preliminary statement did not reference any claims related to a failure to reply to a Request

for Information under § 1024.36. Further, the factual allegations in the complaint buttressed the

position set forth in the preliminary statement that the lawsuit was based upon the failure to

evaluate the loan modification, and not the failure to respond to a Request for Information. The

complaint referred to the First Letter as the “May 29 Notice of Error.” It stated that the letter

“alerted the Defendant to its error in calculating the gross income,” but made no allegations as to
Case 17-01664-CMG         Doc 41    Filed 09/11/20 Entered 09/11/20 09:46:45              Desc Main
                                   Document     Page 6 of 21



any Request for Information, or failure to reply to such request. The adversary complaint referred

to the Second Letter as the “June 23 Notice of Error. It again stated that the letter “alert[ed]

Defendant to its mistake and request[ed] that the Defendant correct it,” but contained no factual

allegations regarding a Request for Information. The adversary complaint alleged that Wells Fargo

“failed to conduct a reasonable investigation,” and focused on Wells Fargo’s actions in evaluating

the loan modification application and appeal.        The factual allegations did not contain any

allegations that Wells Fargo failed to respond to a Request for Information.

       The adversary complaint contained a single count, styled as a Claim for Relief for violation

of RESPA and Regulation X. This section cited to the requirements for responding to a Request

for Information under § 1024.36, among other provisions. The section further stated that Wells

Fargo had “failed to conduct a reasonable search for the information that Plaintiff requested and/or

failed to provide the information request,” and that it “ignored its obligations under 12 C.F.R.

1024.36, and failed to respond as required to the Plaintiff’s Application, Notice of Error and

Request for Information.” The request for relief sought a declaration that Wells Fargo violated

RESPA and Regulation X generally and asked for damages and fees.

       On November 27, 2017, more than a month after filing the adversary proceeding, Rosa sent

another letter to Wells Fargo (the “Third Letter”). The Third Letter explicitly stated that it was a

Request for Information. It requested specific information regarding the life of the loan. It did not

cite to any other regulation beyond § 1024.36. Wells Fargo sent a reply noting that the account

was in active litigation, and that it would not provide a response because the issues were the same

or very closely related to those in the pending litigation.

       In 2018 Rosa again applied to Wells Fargo for a loan modification. Again, her application

was denied. After the denial, Rosa sent a May 1, 2018 letter (the “Fourth Letter”). The Fourth
Case 17-01664-CMG         Doc 41    Filed 09/11/20 Entered 09/11/20 09:46:45              Desc Main
                                   Document     Page 7 of 21



Letter explicitly noted that it was both a Request for Information and a Notice of Error. As with

the First Letter and Second Letter, it utilized the language from § 1024.35(e)(1). Like the Second

Letter, it referenced the time periods to respond under § 1024.36 but the Fourth Letter cited to

these provisions immediately after advising that the letter was a Request for Information, which

distinguishes the correspondence from the Second Letter. Further distinguishing the Fourth Letter

from the First and Second Letters, it requested “a detailed explanation of the reason(s) for

discounting our Client’s income.” Counsel for Wells Fargo responded to the Fourth Letter noting

its position that a Notice of Error is not a valid method for challenging a denial of an application

to modify a loan. The response further stated that, because a Notice of Error is not the proper

method for appealing a denial of a loan modification, the Request for Information was not valid

and did not warrant a response.

       During this time period, Wells Fargo filed a Motion to Dismiss the Adversary Complaint.

The notice of motion stated that it was seeking dismissal for failure to state a cause of action upon

which relief may be granted. It did not contain any qualifying language that it was seeking partial

relief as to only a portion of the adversary complaint. The proposed form of order sought dismissal

of the adversary proceeding with prejudice, again with no qualifying language that any portion of

the complaint would continue. Wells Fargo’s brief focused on two claims: 1) that it had complied

with § 1024.41 (Loss Mitigation Procedures); and (2) that the error resolution procedures of §

1024.35 (Notice of Error) were inapplicable to the denial of a loan modification application. Wells

Fargo’s motion did not reference § 1024.36, nor did it contain any discussion of any Request for

Information. Rosa’s opposition did not raise any issue that dismissal was inappropriate because a

claim still existed under § 1024.36. The regulation was only briefly mentioned through caselaw

analysis unrelated to any discussion of an independent claim of Rosa’s under its language.
Case 17-01664-CMG         Doc 41    Filed 09/11/20 Entered 09/11/20 09:46:45             Desc Main
                                   Document     Page 8 of 21



       On August 8, 2018, this Court issued the opinion Rosa I. The opinion found that dismissal

was appropriate as to any claims raised under § 1024.35, but that the limited issue of compliance

under § 1024.41(h), relating to whether the appeal was reviewed by different personnel than those

who reviewed the loan modification application, survived. The opinion stated that Rosa had

brought claims “pursuant to two provisions of RESPA,” citing to §§ 1024.35 and 41. It did not

reference § 1024.36 in any capacity. The Court found that the sole remaining issue was whether

the appeal was reviewed by different personnel. Rosa did not move for reconsideration or to clarify

that it was her belief that a claim under § 1024.36 still existed.

       The parties engaged in discovery, entering into four joint scheduling orders. Pursuant to

those orders, fact discovery extended to June 1, 2020. No additional discovery was requested.

Also pursuant to those orders, the parties were required to file motions to amend pleadings, if any,

no later than 30 days after the close of fact discovery, and all other motions were to be filed no

later than 30 days after the close of all discovery.

       In January 2020 Rosa filed a Motion to Amend the Complaint, seeking to add counts

pursuant to the New Jersey Law Against Discrimination and the New Jersey Consumer Fraud Act.

The proposed amended complaint did not reference the Third Letter or the Fourth Letter. The

motion was denied, with the Court issuing the Rosa II opinion on April 23, 2020.

       Fact discovery closed on June 1, 2020. Wells Fargo filed the present motion for summary

judgment on June 30, 2020. As discussed, the motion focuses on whether Wells Fargo complied

with § 1024.41 by having different personnel review the Rosa’s appeal. In support, Wells Fargo

submitted the certification of Brandon McNeal (the “McNeal Certification”), who certifies that he

has reviewed Wells Fargo’s business records and found that “R. Burke” denied Rosa’s original

loan modification application and that “S. Garcia” reviewed the appeal and recommended its
Case 17-01664-CMG         Doc 41    Filed 09/11/20 Entered 09/11/20 09:46:45            Desc Main
                                   Document     Page 9 of 21



denial. These facts were included in Wells Fargo’s Statement of Undisputed Material Facts in

support of the motion for summary judgment.

         Rosa did not file a motion within the 30-day period following the close of discovery.

Instead, Rosa filed a cross-motion for summary judgment with her opposition to Wells Fargo’s

motion. The cross-motion is unrelated to Wells Fargo’s initiating motion. It speaks to an entirely

separate purported claim. It is unclear why, if Rosa believed that judgment was appropriate at this

stage, that she would not have filed her own, timely motion for summary judgment within 30 days

of the close of discovery, as was required under the scheduling order. Further, Rosa’s opposition

did not contain any response to the Statement of Undisputed Material Facts. Pursuant to D.N.J.

LBR 7056-1, those facts, including the review by R. Burke and S. Garcia, are now deemed

undisputed.

         Rosa’s Cross-Motion seeks judgment against Wells Fargo for violations of § 1024.36. For

the first time on the record, she raises the responses to the Third Letter and Fourth Letter, which

occurred after the filing of the complaint and before Rosa’s Motion to Amend, as claims upon

which she is entitled to judgment. Wells Fargo filed opposition to the cross-motion. Oral argument

was heard on August 11, 2020. The Court bases its decision upon this record.



   IV.      Legal Analysis


         A. Summary Judgment Standard

         Summary judgment is appropriate where “the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a) (made applicable to adversary proceedings pursuant to Fed. R. Bankr. P. 7056). As

the Supreme Court has indicated, “Summary judgment procedure is properly regarded not as a
Case 17-01664-CMG         Doc 41 Filed 09/11/20 Entered 09/11/20 09:46:45                 Desc Main
                                Document     Page 10 of 21



disfavored procedural shortcut, but rather as an integral part of the Federal Rules as a whole, which

are designed to secure the just, speedy and inexpensive determination of every action.” Celotex

Corp. v. Catrett, 477 U.S. 317, 327 (1986) (internal quotation and citation omitted). At the

summary judgment stage, the role of the court “is not to weigh evidence, but to determine whether

there is a genuine issue for trial. Knauss v. Dwek, 289 F. Supp. 2d 546, 549 (D.N.J. 2003), citing

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249, (1986). In doing so, the court must construe

facts and inferences in a light most favorable to the non-moving party. See Am. Marine Rail NJ,

LLC v. City of Bayonne, 289 F. Supp. 2d 569, 578 (D.N.J. 2003), citing Matsushita Elec. Indus.

Co., Ltd. V. Zenith Radio Corp., 475 U.S. 574, (1986).

       “The moving party bears the initial burden of demonstrating the absence of any genuine

issue of material fact . . .” Huang v. BP Amoco Corp., 271 F.3d 560, 564 (3d Cir. 2001), citing

Celotex Corp., 477 U.S. at 323. “Facts that could alter the outcome are ‘material,’ and disputes

are ‘genuine’ if evidence exists from which a rational person could conclude that the position of

the person with the burden of proof on the disputed issue is correct.” Horowitz v. Federal Kemper

Life Assurance Co., 57 F.3d 300, 302 n.1 (3d Cir. 1995), citations omitted. Once the moving party

establishes the absence of a genuine issue of material fact, the burden shifts to the non-moving

party to “do more than simply show that there is some metaphysical doubt as to the material facts.”

Matsushita Elec. Indus. Co., 475 U.S. at 586.



       B. Summary Judgment in Favor of Wells Fargo is Appropriate as to 12 C.F.R. §
          1024.41(h)

       12 C.F.R. § 1024.41(h)(3) provides that an appeal of a denial of a loan modification

application “shall be reviewed by different personnel than those responsible for evaluating the

borrower's complete loss mitigation application.” Rosa’s adversary complaint evidenced that the
Case 17-01664-CMG        Doc 41 Filed 09/11/20 Entered 09/11/20 09:46:45               Desc Main
                               Document     Page 11 of 21



same party, Malavanh Wood, signed both the Application Denial of Rosa’s loan modification

request and the Appeal Denial. With no additional information, this Court could not determine

whether Wells Fargo had complied with § 1024.41(h) by having different personnel review the

original application and the appeal. Consequently, the Court denied that portion of Wells Fargo’s

Motion to Dismiss the Adversary Proceeding.

       The question of who reviewed the denial of Rosa’s application for a modification has now

been answered by way of the McNeal Certification. McNeal’s review of the Wells Fargo business

records has concluded that R. Burke reviewed the initial application, while S. Garcia reviewed the

appeal. As Rosa failed to respond to the Statement of Undisputed Material Facts, the Court accepts

as uncontested that “R. Burke reviewed and denied Plaintiff’s loan modification application,” and

that “S. Garcia reviewed Plaintiff’s appeal . . . and recommended that the appeal of the denial of

the loan modification application be denied.”

       Rosa contends that there are still factual issues which preclude the entry of summary

judgment. She challenges McNeal’s person knowledge of the application process. She states that

the McNeal Certification does not describe the process, how many people were involved in the

review, who the supervisory personnel were, who had access to what information, what criteria or

standard of review was employed, or any other facts that would allow the Court to ascertain how

the reviews proceeded. She states that at a minimum, she will want to depose the witnesses to

probe the extent of their knowledge of the process and what protocols were used.

       This case was filed in October 2017. Rosa I was issued in August 2018. Fact discovery

closed in June 2020, after several consensual extensions. There has been more than enough time

for Rosa to gather any information and depose any relevant parties. Yet, she has presented nothing
Case 17-01664-CMG          Doc 41 Filed 09/11/20 Entered 09/11/20 09:46:45                Desc Main
                                 Document     Page 12 of 21



to dispute the material fact that different personnel reviewed the original application and the

appeal.

          Counsel for Rosa stated that he was under the impression that the case would be resolved

in favor of his client at the summary judgment stage, and for that reason no discovery was

propounded. Yet, Rosa did not file a timely motion for summary judgment. As stated, her cross-

motion was not filed in accordance with the most recent joint scheduling order, instead being filed

as a cross-motion to Wells Fargo’s motion for summary judgment. If it was Rosa’s assumption

that the motion would be resolved through the summary judgment process, it is illogical that she

would not have filed her own motion for summary judgment, rather than filing a procedurally

questionable cross-motion. Further, she was aware that her claim under § 1024.41(h) survived the

motion to dismiss. While she may have incorrectly believed that she had other, stronger claims

(as will be discussed in detail), it is unclear why she would not pursue any discovery on the claim

that was the only basis expressed in Rosa I for allowing the case to continue.

          Counsel further stated that the parties were engaged in mediation and were hopeful that the

matter could be resolved through that process, rather than the discovery process. Counsel made a

similar representation at oral argument on Rosa’s motion to amend the complaint when questioned

as to why it took him over 18 months to amend the complaint after recognizing the existence of

the new claim. While the Court accepted the reasoning in relation to the motion to amend, partly

because Wells Fargo did not argue any undue delay, it cannot accept the same reasons here. The

underlying bankruptcy case was filed in August 2017. This adversary proceeding was filed in

October 2017.       The issues relating to the loan modification were the sole purpose of the

bankruptcy. After nearly three years it is unpersuasive to rely on the mediation as good cause for

any delay.
Case 17-01664-CMG         Doc 41 Filed 09/11/20 Entered 09/11/20 09:46:45                 Desc Main
                                Document     Page 13 of 21



       The language of the regulation is straightforward. It does not require any specific criteria,

or standard of review, or information about who had access to what information. As this Court

noted in Rosa I, “The conduct of a servicer’s evaluation with respect to any loss mitigation option

is in the sole discretion of the servicer. A servicer meets the requirements of §1024.41(c)(1)(i) if

the servicer makes a determination regarding the borrower’s eligibility for a loss mitigation

program.”       Mortgage Servicing Rules Under the Real Estate Settlement Procedures Act

(Regulation X), 78 Fed. Reg. at 10896.

       The applicable subsection merely requires that different personnel review the application

and the appeal. The McNeal Certification confirms this fact. To the extent that Rosa challenges

McNeal’s personal knowledge, the McNeal Certification makes clear that his knowledge is based

upon his review of the Wells Fargo business records as they pertain to Rosa. The business records

exception to the hearsay rule provides:

                (6) Records of a regularly conducted activity. A record of an act,
                event, condition, opinion, or diagnosis if:
                        (A) the record was made at or near the time by – or from information
                        transmitted by – someone with knowledge;
                        (B) the record was kept in the course of a regularly conducted
                        activity of a business, organization, occupation, or calling, whether
                        or not for profit;
                        (C) making the record was a regular practice of that activity;
                        (D) all these conditions are shown by the testimony of the custodian
                        or another qualified witness, or by a certification that complies with
                        Rule 902(11) or (12) or with a statute permitting certification; and
                        (E) the opponent does not show that the source of information or the
                        method or circumstances of preparation indicate a lack of
                        trustworthiness.

Fed. R. Evid. 803(6). Rosa has presented nothing which would preclude the application of the

business records exception to the McNeal Certification.

       Based upon these facts, summary judgment must be entered in favor of Wells Fargo as to

§ 1024.41(h).
Case 17-01664-CMG         Doc 41 Filed 09/11/20 Entered 09/11/20 09:46:45                  Desc Main
                                Document     Page 14 of 21



       C. Rosa is Precluded from Bringing Claims Under 12 C.F.R. § 1024.36

       In Rosa I, Wells Fargo sought dismissal of the entire complaint. The Court ruled on the

Motion to Dismiss believing that it was addressing all of the claims in the action, as none of the

briefing referenced any other claims in any fashion. The Court’s opinion articulated this point by

stating that claims were being brought under two provisions of RESPA - § 1024.41 and § 1024.35.

The Court ultimately held that it would allow the case to go forward only as to a cause of action

under § 1024.41(h). Section 1024.36 was never discussed, because the regulation was never

mentioned in this proceeding in any substantive capacity. In the intervening 23 months, Rosa has

done nothing to challenge or seek clarification of that ruling. Instead, within the context of a cross-

motion, she now seeks to salvage the adversary by stating a claim under § 1024.36.

       The law of the case precludes this. “The law of the case doctrine ‘merely expresses the

practice of courts generally to refuse to reopen what has been decided, not a limit to their power.’

A court has the power to revisit prior decisions of its own or of a coordinate court in any

circumstance, although as a rule courts should be loathe to do so in the absence of extraordinary

circumstances such as where the initial decision ‘was clearly erroneous and would work a manifest

injustice.’” Christianson v. Colt Indus. Operating Corp., 486 U.S. 800, 817 (1988) (quoting

Messenger v. Anderson, 225 U.S. 436, 444 (1912); Arizona v. California, 460 U.S. 605, 618

(1983)). “Law of the case rules have developed to maintain consistency and avoid reconsideration

of matters once decided during the course of a single continuing lawsuit.” Pub. Interest Research

Group of N.J., Inc. v. Magnesium Elektron, Inc., 123 F.3d 111, 116 (3d Cir. 1997).

       At oral argument, counsel for Rosa stated that he believed that, in Rosa I, this Court was

following the decision of another bankruptcy court in this district, In re Coppola, 596 B.R. 140

(Bankr. D.N.J. 2018). The In re Coppola court considered similar claims by a debtor under §§
Case 17-01664-CMG        Doc 41 Filed 09/11/20 Entered 09/11/20 09:46:45                 Desc Main
                               Document     Page 15 of 21



1024.35, 36 and 41. Therefore, Rosa presumed that this Court was also allowing a claim under §

1024.36 to go forward. This argument defies logic, as the In re Coppola decision was issued nearly

three months after Rosa I was issued. Rosa I did not reference In re Coppola because Rosa I could

not have referenced a decision not yet in existence. Additionally, as previously stated, Rosa I did

not reference § 1024.36 in any capacity.

       The factual allegations in the complaint did not contain any reference to a failure to respond

to information, only the failure to properly evaluate the loan modification application. To the

extent that the claim for relief section of the adversary complaint referenced § 1024.36, said claim

under that regulation was not supported by any facts alleging that information was requested, the

nature of the information, or that Wells Fargo did not respond to those requests.

       Wells Fargo’s Motion to Dismiss presented Rosa with the opportunity to clearly articulate

her belief that she plead a claim under § 1024.36. In the motion, Wells Fargo framed the lawsuit

as two claims being brought under § 1024.35 and § 1024.41. Rosa did not raise the fact that

dismissal was inappropriate because another claim under § 1024.36 would survive.                The

combination of the facts as plead in the adversary proceeding along with the positions taken in the

Motion to Dismiss lead to the conclusion that any potential claim under § 1024.36 did not survive

after Rosa I.

       The issue has been decided and Rosa’s sole remaining claim after this Court’s decision on

wells Fargo’s Motion to Dismiss is under § 1024.41. To the extent that was not explicitly ordered,

the procedural history of the case makes clear that the parties either were aware, or should have

been aware, that was the ruling of the Court.
Case 17-01664-CMG        Doc 41 Filed 09/11/20 Entered 09/11/20 09:46:45                  Desc Main
                               Document     Page 16 of 21



       D. Rosa’s Claims Under 12 C.F.R. § 1024.36 Fail as a Matter of Law

       Even, arguendo, there was sufficient ambiguity in the Court’s ruling on the Motion to

Dismiss as to allow for Rosa’s claim under § 1024.36 to continue, those claims would still fail as

a matter of law. This is because the First Letter and Second Letter cannot be viewed as “Requests

for Information” which would fall under the purview of § 1024.36.

       12 C.F.R. § 1024.36(a) requires that “[a] servicer shall comply with the requirements of

this section for any written request for information from a borrower that includes the name of the

borrower, information that enables the servicer to identify the borrower's mortgage loan account,

and states the information the borrower is requesting with respect to the borrower's mortgage loan.”

       Here, the First Letter and Second Letter are explicitly framed as Notices of Error. Rosa

concedes as much in her adversary, which similarly refers to those letters as same. The First Letter

does not reference § 1024.36 in any capacity. Though it outlines Rosa’s issues with regards to the

loan modification denial, it does not ask for any information as to the income calculation. Instead,

it utilizes the exact language contained in requirement for a response contained in the Notice of

Error regulation.

       Compare Rosa’s request:

               Please correct these errors and provide us with notification of the correction,
               the date of the correction, and contact information for further assistance; or
               after conducting a reasonable investigation and providing the borrower with
               a notification that includes a statement that you have determined that no
               error occurred, a statement of the reason or reasons for this determination,
               a statement of the borrower's right to request documents you relied upon in
               reaching this determination, information regarding how the borrower can
               request such documents, and contact information for further assistance.

       With the language of § 1024.35 (Error Resolution Procedures):

               (e) Response to notice of error.
                       (1) Investigation and response requirements.
Case 17-01664-CMG           Doc 41 Filed 09/11/20 Entered 09/11/20 09:46:45              Desc Main
                                  Document     Page 17 of 21




                      (i)      In general. Except as provided in paragraphs (f) and (g) of
                               this section, a servicer must respond to a notice of error by
                               either:
                               (A) Correcting the error or errors identified by the borrower
                               and providing the borrower with a written notification of the
                               correction, the effective date of the correction, and contact
                               information, including a telephone number, for further
                               assistance; or

                               (B) Conducting a reasonable investigation and providing the
                               borrower with a written notification that includes a statement
                               that the servicer has determined that no error occurred, a
                               statement of the reason or reasons for this determination, a
                               statement of the borrower's right to request documents relied
                               upon by the servicer in reaching its determination,
                               information regarding how the borrower can request such
                               documents, and contact information, including a telephone
                               number, for further assistance.

       The Second Letter contains the same request. It briefly references the time period for

replies under § 1024.36, but only after similarly referencing the time periods for replies under §

1024.35. It does not reference a Request for Information pursuant to § 1024.36 anywhere else in

the letter, instead exclusively citing to § 1024.35. While Rosa generally contends that Wells Fargo

failed to provide information as to why certain information was discounted, the simple fact is that

she never requested that information. The letters go into great detail in outlining why Rosa

believes the decisions were in error. The Second Letter provides:

               On April 25, 2017 you received a complete loan modification application
               package from our Client (the “Application”). On May 17, 2017, you denied
               the Application on the grounds that “Based on the documentation you
               provided, we are unable to create an affordable mortgage payment that still
               meets the requirements of the program.” Your explanation of the reasons
               for denial showed that you under-calculated our Client’s income by almost
               $7,000 per month.

               On or about May 29, our Client appealed your decision on the basis that it
               was clearly erroneous and lacked any factual basis. Rather than review your
               decision and correct the errors that you made, you responded with the
               enclosed letter (the “Appeal Denial”). The Appeal Denial does not provide
Case 17-01664-CMG           Doc 41 Filed 09/11/20 Entered 09/11/20 09:46:45                 Desc Main
                                  Document     Page 18 of 21



                  any reason to believe that anyone reviewed or attempted to correct your
                  errors. To the extent that you did undertake a review, you failed to provide
                  “the specific reasons for denying each trial or permanent loan modification
                  option” and “the specific criteria that the borrower failed to satisfy” as
                  required by 12 C.F.R. § 1024.41(d).

       Yet, notably missing from this detailed narrative is any request for information as to the

basis for the decision. The letter is solely focused on the correcting the error, not obtaining any

information. This reinforces the position that the First and Second Letter were Notices of Error,

and not requests for information.

       There is no possibility that Wells Fargo could have considered these letters as anything

other than Notices of Error. Rosa’s attempt to now characterize them as both a Notice of Error

and a Request for Information is disingenuous. Rosa’s own actions support a finding that the First

Letter and Second Letter were properly characterized as Notices of Error and not Requests for

Information. In each of her four letters, all sent through counsel, she explicitly articulated the basis

for the letter. Where she had numerous bases for the letter, she stated as much. The First Letter

was characterized as an Appeal and a Notice of Error. The Second Letter was characterized as a

Notice of Error. The Third Letter was characterized as a Request for Information. The Fourth

Letter was characterized as both a Request for Information and a Notice of Error. It is not plausible

that Rosa was so precise in each letter yet intended for those letters to encompass other provisions

not referenced.

       But Rosa posits that any request for any information, however styled, must be considered

a Request for Information. Therefore, because the First Letter and Second Letter “requested” the

specific “information” which § 1024.35(e)(1) requires, it must also be characterized as a Request

for Information. Accepting this theory would require a servicer to respond to an inquiry for the
Case 17-01664-CMG           Doc 41 Filed 09/11/20 Entered 09/11/20 09:46:45             Desc Main
                                  Document     Page 19 of 21



same information in accordance with two separate regulations with differing requirements for

timing and the nature of the response. This is not the purpose of RESPA.

       Finally, Rosa cannot establish a claim under § 1024.36 because she cannot establish

damages caused by any purported violation of that regulation. Any damage was the result of the

denial of the loan modification application. The remedy for the denial was an appeal, which she

pursued. This Court has already determined that there was no violation of RESPA due to the

denial of the loan modification. Rosa cannot show any damages based upon the failure to reply to

the purported Requests for Information. See Naimoli v. Ocwen Loan Serving, LLC, 2020 WL

2059780, at * 12 (W.D.N.Y April 29, 2020). While, under 11 U.S.C. § 2605(e), RESPA provides

for statutory damages where a defendant has a pattern or practice of noncompliance “proof of

actual damages is mandatory to recover on a § 2605(e) violation, and a § 2605(e) claim cannot

stand on statutory damages alone.” Selman v. CitiMortgage, Inc., 2013 WL 838193, at *9 n. 10

(S.D. Ala. Mar. 5, 2013).

       For these reasons Rosa cannot support a claim under 12 C.F.R. § 1024.36 as to the First

Letter and Second Letter.



       E. Claims Related to the Third Letter and Fourth Letter Must Be Rejected

       The Third Letter and Fourth Letter each post-date the adversary complaint. They have not

been referenced in any pleadings before this Court. The letters were sent during the infancy of the

adversary proceeding. Rosa has had ample time to notice Wells Fargo that she wished to amend

the complaint to include claims related to the response to those filings. She did not. Even in her

Motion to Amend the Complaint, which was filed over two years after the response to the Third
Case 17-01664-CMG         Doc 41 Filed 09/11/20 Entered 09/11/20 09:46:45                 Desc Main
                                Document     Page 20 of 21



Letter and well over one and a half years after the response to the Fourth Letter, she did not plead

any facts relating to claims based upon those Letters in her proposed amended complaint.

       Wells Fargo had no notice of any claims pertaining to the Third Letter and the Fourth Letter

until receiving an objection to summary judgment, and cross-motion. That is improper. “A

plaintiff may not amend a complaint by raising arguments for the first time in a brief in opposition

to a motion for summary judgment.” Warfield v. SEPTA, 460 Fed. Appx. 127, 132 (3d Cir. 2012)

(citing Shanahan v. City of Chi., 82 F.3d 776, 781 (7th Cir. 1996); Josey v. John R. Hollingsworth

Corp., 996 F.2d 632, 641-642 (3d Cir. 1993)).

       This end around from filing a motion to amend cannot be allowed, as it permits Rosa to

bring new claims without satisfying the standard for amending pleadings under Fed. R. Bankr. P.

7015, which, while liberal, does not allow for amendments in the case of undue delay, undue

prejudice, or futility. See Foman v. Davis, 371 U.S. 178, 182, 83 S. Ct. 227, 9 L. Ed. 2d 222

(1962). There does not appear to be any grounds for such a lengthy delay in this case. Ultimately,

however, this Court need not make any determinations as to whether an amended pleading is

appropriate. Pursuant to the joint scheduling orders submitted in this case, any motion to amend

was required to be filed no later than 30 days after the close of fact discovery. Rosa did not do so.

Allowing a de facto amendment through a cross-motion for summary judgment vitiates the

Bankruptcy Rules. The parties agreed to the discovery schedule and it would be unfairly

prejudicial to Wells Fargo to allow Rosa to ignore it.

       Rosa takes the position that an amended pleading is not necessary, as the Third Letter and

Fourth Letter constitute continuing conduct on the same claim for violation of RESPA which has

already been plead in the adversary complaint. This position is rejected. As stated above, this

Court has already dismissed any such claim as may have been pled in the adversary complaint.
Case 17-01664-CMG        Doc 41 Filed 09/11/20 Entered 09/11/20 09:46:45                  Desc Main
                               Document     Page 21 of 21



Rosa cannot use actions taken after she filed the complaint to create a cause of action that did not

exist at the time she filed the complaint, at least not without amending the complaint.

        For these reasons the Court will not consider any claim relating to the Third Letter or the

Fourth Letter.



   V.      Conclusion

        For the reasons stated herein, Wells Fargo’s Motion for Summary Judgment is GRANTED.

Rosa’s Cross-Motion for Summary Judgment is DENIED.




                                                     /s/Christine M. Gravelle
Dated: September 10, 2020                            United States Bankruptcy Judge
